UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Tax Smart Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments: Putnam Tax Smart Equity Fund The fund's portfolio 1/31/08 (Unaudited) COMMON STOCKS (99.7%)(a) Shares Value Advertising and Marketing Services (1.1%) Omnicom Group, Inc. 48,620 Aerospace and Defense (5.9%) Alliant Techsystems, Inc. (NON) 2,400 254,040 Boeing Co. (The) 35,400 2,944,572 General Dynamics Corp. 28,300 2,390,218 L-3 Communications Holdings, Inc. 11,114 1,231,765 Lockheed Martin Corp. 12,392 1,337,345 United Technologies Corp. 51,600 3,787,956 Automotive (2.2%) Harley-Davidson, Inc. 29,900 1,213,342 Johnson Controls, Inc. 89,300 3,158,541 Banking (5.1%) Bank of America Corp. 128,854 5,714,675 M&T Bank Corp. 13,700 1,257,249 U.S. Bancorp 97,814 3,320,785 Building Materials (0.6%) Sherwin-Williams Co. (The) 22,159 Chemicals (1.0%) Monsanto Co. 4,300 483,492 Potash Corp. of Saskatchewan (Canada) 11,216 1,580,110 Commercial and Consumer Services (1.3%) Alliance Data Systems Corp. (NON) 21,800 1,102,426 Dun & Bradstreet Corp. (The) 15,518 1,427,346 Communications Equipment (3.3%) Cisco Systems, Inc. (NON) 270,100 Computers (6.5%) Apple Computer, Inc. (NON) 33,007 4,467,828 Dell, Inc. (NON) 110,000 2,204,400 EMC Corp. (NON) 81,700 1,296,579 Hewlett-Packard Co. 102,470 4,483,063 Research in Motion, Ltd. (Canada) (NON) 6,600 619,608 Conglomerates (1.4%) Danaher Corp. 37,200 Consumer Finance (2.8%) Capital One Financial Corp. 102,704 Consumer Goods (0.3%) Clorox Co. 11,000 Electronics (1.3%) Amphenol Corp. Class A 56,000 2,236,640 General Cable Corp. (NON) 8,200 475,682 Energy (0.4%) Halliburton Co. 22,900 Financial (3.0%) CME Group, Inc. 1,086 672,125 Fannie Mae 58,947 1,995,945 Freddie Mac 63,666 1,934,810 MGIC Investment Corp. 39,393 728,771 PMI Group, Inc. (The) 52,326 497,097 Radian Group, Inc. 36,112 330,064 Health Care Services (5.6%) Aetna, Inc. 61,664 3,284,225 Express Scripts, Inc. (NON) 22,135 1,493,891 Medco Health Solutions, Inc. (NON) 28,658 1,435,193 Quest Diagnostics, Inc. 40,844 2,014,426 UnitedHealth Group, Inc. 49,075 2,494,973 WellCare Health Plans, Inc. (NON) 13,084 614,817 Insurance (4.6%) Allstate Corp. (The) 26,600 1,310,582 American International Group, Inc. 82,557 4,553,844 Genworth Financial, Inc. Class A 120,485 2,932,605 Prudential Financial, Inc. 7,005 591,012 Investment Banking/Brokerage (8.5%) Bear Stearns Cos., Inc. (The) 12,959 1,170,198 Blackstone Group LP (The) 49,300 904,655 Franklin Resources, Inc. 28,318 2,951,585 Goldman Sachs Group, Inc. (The) 31,697 6,363,807 Lehman Brothers Holdings, Inc. 67,200 4,312,224 Merrill Lynch & Co., Inc. 28,000 1,579,200 Lodging/Tourism (0.9%) Carnival Corp. 15,700 698,490 Wyndham Worldwide Corp. 47,700 1,123,812 Machinery (1.1%) Caterpillar, Inc. 20,073 1,427,993 Terex Corp. (NON) 12,500 734,500 Manufacturing (1.3%) ITT Corp. 45,500 Medical Technology (2.0%) Medtronic, Inc. 73,947 3,443,712 St. Jude Medical, Inc. (NON) 16,300 660,313 Metals (0.4%) Freeport-McMoRan Copper & Gold, Inc. Class B 10,000 Oil & Gas (8.3%) Apache Corp. 15,300 1,460,232 ConocoPhillips 43,538 3,496,972 Devon Energy Corp. 17,200 1,461,656 Hess Corp. 15,974 1,450,918 Marathon Oil Corp. 42,400 1,986,440 Occidental Petroleum Corp. 31,300 2,124,331 Suncor Energy, Inc. (Canada) 18,707 1,758,084 Valero Energy Corp. 34,020 2,013,644 XTO Energy, Inc. 20,450 1,062,173 Pharmaceuticals (0.9%) Johnson & Johnson 27,700 Photography/Imaging (0.2%) Xerox Corp. 27,000 Publishing (2.1%) Idearc, Inc. 72,300 1,175,598 McGraw-Hill Cos., Inc. (The) 46,166 1,974,058 R. H. Donnelley Corp. (NON) 38,900 1,169,723 Railroads (1.0%) Burlington Northern Santa Fe Corp. 23,500 Real Estate (1.3%) CB Richard Ellis Group, Inc. Class A (NON) 49,461 960,038 General Growth Properties, Inc. (R) 24,600 898,392 NVR, Inc. (NON) 1,338 844,947 Regional Bells (0.2%) Verizon Communications, Inc. 9,500 Restaurants (2.0%) Burger King Holdings, Inc. 95,277 2,510,549 Darden Restaurants, Inc. 14,371 406,987 McDonald's Corp. 19,500 1,044,225 Retail (8.9%) Best Buy Co., Inc. 34,460 1,681,993 Costco Wholesale Corp. 23,500 1,596,590 CVS Caremark Corp. 138,340 5,404,944 JC Penney Co., Inc. (Holding Co.) 33,000 1,564,530 Nordstrom, Inc. 80,564 3,133,940 Safeway, Inc. 48,500 1,503,015 Staples, Inc. 134,000 3,207,960 Software (5.9%) Adobe Systems, Inc. (NON) 69,700 2,434,621 Akamai Technologies, Inc. (NON) 36,000 1,087,200 Autodesk, Inc. (NON) 22,300 917,645 Microsoft Corp. 116,500 3,797,900 Oracle Corp. (NON) 156,100 3,207,855 Red Hat, Inc. (NON) 21,200 396,016 VMware, Inc. Class A (NON) 2,900 164,285 Technology Services (5.2%) Accenture, Ltd. Class A (Bermuda) 71,764 2,484,470 Cognizant Technology Solutions Corp. (NON) 74,100 2,067,390 eBay, Inc. (NON) 61,131 1,643,813 Google, Inc. Class A (NON) 7,633 4,307,302 Telephone (2.4%) AT&T, Inc. 124,643 Transportation Services (0.4%) Expeditors International of Washington, Inc. 18,800 Trucks & Parts (0.3%) WABCO Holdings, Inc. 15,184 Total common stocks (cost $199,638,163) SHORT-TERM INVESTMENTS (0.1%)(a) (cost $138,983) Shares Value Putnam Prime Money Market Fund (e) 138,983 TOTAL INVESTMENTS Total investments (cost $199,777,146) (b) NOTES (a) Percentages indicated are based on net assets of $202,619,799 . (b) The aggregate identified cost on a tax basis is $204,808,169, resulting in gross unrealized appreciation and depreciation of $16,068,826 and $18,708,140, respectively, or net unrealized depreciation of $2,639,314. (NON) Non-income-producing security. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $8,098 for the period ended January 31, 2008. During the period ended January 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $9,458,329 and $9,393,979, respectively. (R) Real Estate Investment Trust. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Tax Smart Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: March 31, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2008
